Where more than twenty days after final decree for complainant domestic corporation on the merits, the defendant moves the Court to vacate the final decree and to declare null and void all proceedings in the cause since a given date on the ground that complainant corporation had not filed the report and paid the tax required by statute which withholds permission to maintain the suit until such reports are filed and all fees due are paid, and attaching an official certificate showing non-compliance with the statute, the Court on appeal will not be held in error for denying the motion, particularly when counsel states in argument at the bar of the appellate court it is not questioned, that the report and payment required by the statute were complied with before the motion to vacate the final decree was heard by the court below.
Rehearing denied.
DAVIS, C. J., and WHITFIELD, ELLIS and BUFORD, J. J., concur. *Page 273